ORDER
PER CURIAM.
On May 28, 1996, the Court dismissed this appeal for lack of jurisdiction. On June 7, 1996, the appellant, through counsel, filed a motion for panel review. In his motion, the appellant argues that the Board of Veterans’ Appeals (Board or BVA) notice of appellate rights is defective, in that it failed to advise the appellant that, in order to preserve his right to appeal to the Court, his motion for reconsideration must be filed with the BVA within 120 days after the mailing of notice of the Board’s decision.
The Court has previously held that “the notice of appellate rights that accompanied the copy of the BVA decision mailed to the appellant fully met the requirements of [38 U.S.C. § ] 5104(a).” Pittman v. Brown, 9 Vet.App. 60, 65 (1996). The notice provided to the appellant in this case was the same as that provided in Pittman.
Upon consideration of the foregoing, it is
ORDERED that the appellant’s motion for review by a panel is DENIED.